Case: 20-10144     Document: 00515775380         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   March 11, 2021
                                  No. 20-10144
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donna H. Woods,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-665-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Donna H. Woods appeals her conviction and sentence for conspiracy
   to commit mail and wire fraud, in violation of 18 U.S.C. §§ 1341, 1343, 1349,
   and three counts of wire fraud, in violation of § 1343. The district court
   sentenced Woods to a total of eighty-seven months of imprisonment and two


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10144     Document: 00515775380          Page: 2   Date Filed: 03/11/2021




                                   No. 20-10144


   years of supervised release, granted the Government’s motion for a $50,000
   forfeiture money judgment against Woods, and further ordered Woods to pay
   restitution in the amount of $337,951.06 and a $25,000 fine. On appeal,
   Woods contends that the evidence was not sufficient to show a kickback in
   support of the conspiracy offense, that the evidence was not sufficient to
   show an interstate commerce nexus on the substantive wire fraud offenses,
   that the evidence did not support the $50,000 forfeiture money judgment,
   and that the district court erred by applying a two-level enhancement for her
   role in the offense. We AFFIRM.
          In reviewing a preserved challenge to the sufficiency of the evidence,
   this court must determine whether “after viewing the evidence and all
   reasonable inferences in the light most favorable to the [Government], any
   rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299,
   301 (5th Cir. 2014) (en banc) (emphasis in original) (citing Jackson v.
   Virginia, 443 U.S. 307, 319 (1979)). The jury’s conclusion that Woods
   benefitted from the scheme fraudulently to obtain E-Rate funds by virtue of
   a kickback was a rational construction of the evidence and the reasonable
   inferences drawn therefrom. Id. at 301–02. Viewing the evidence in the light
   most favorable to the verdict, the jury could have reasonably found that
   Woods and Donatus I. Anyanwu entered into an agreement fraudulently to
   obtain federal E-Rate funds for the benefit of the both of them, that Woods
   knew about the existence of the agreement, and that she willingly took steps
   to further the conspiracy. See Jackson, 443 U.S. at 319; United States v.
   Simpson, 741 F.3d 539, 547–48 (5th Cir. 2014). Therefore, the evidence is
   sufficient on the conspiracy count. Simpson, 741 F.3d at 547-48.
          Woods’s challenge to the sufficiency of the evidence supporting the
   interstate commerce nexus similarly fails. Irrespective of which standard of




                                        2
Case: 20-10144         Document: 00515775380               Page: 3      Date Filed: 03/11/2021




                                          No. 20-10144


   review applies, 1 the evidence adduced at trial demonstrates that the emails
   listed in each of the wire fraud counts crossed state lines. See United States
   v. Hoffman, 901 F.3d 523, 547 (5th Cir. 2018). Consequently, there was
   sufficient proof to establish an interstate commerce nexus on each of the
   substantive wire fraud charges. See id.; Vargas-Ocampo, 747 F.3d at 301.
             Woods’s challenge to the sufficiency of the evidence supporting the
   $50,000 money judgment also fails. This court reviews “the district court’s
   findings of fact under the clearly erroneous standard of review, and the
   question of whether those facts constitute legally proper forfeiture de novo.”
   United States v. Reed, 908 F.3d 102, 125 (5th Cir. 2018) (internal quotation
   marks and citation omitted). “A factual finding is not clearly erroneous if it
   is plausible in light of the record read as a whole.” United States v. Ainabe,
   938 F.3d 685, 690 (5th Cir. 2019) (internal quotation marks and citation
   omitted), cert. denied, 141 S. Ct. 259 (2020). The evidence establishes that
   Woods was part of a scheme to defraud the Government and that she
   benefitted from that scheme by receiving a kickback from Anyanwu. The
   district court’s finding that the kickback totaled $50,000 is plausible in the
   light of the record as a whole. See id. Consequently, the district court did not
   err by ordering the $50,000 forfeiture money judgment. See Reed, 908 F.3d
   at 125.
             Finally, we review the district court’s interpretation and application
   of the sentencing guidelines de novo and its factual findings for clear error.
   United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). A defendant’s


             1
             The parties dispute the standard of review for this issue. Woods asserts that her
   general challenge to the sufficiency of the evidence preserved her challenge to the
   sufficiency of the interstate commerce nexus. The Government contends that Woods
   waived a sufficiency challenge on this ground due to her specific challenge to the sufficiency
   of the evidence for the existence of a scheme to defraud, but not the interstate commerce
   nexus.




                                                 3
Case: 20-10144      Document: 00515775380          Page: 4   Date Filed: 03/11/2021




                                    No. 20-10144


   base offense level may be increased by two levels if the defendant was an
   organizer, leader, manager, or supervisor in any criminal activity involving
   less than five participants. See U.S. Sent’g Guidelines Manual
   § 3B1.1(b). The enhancement may also apply “in the case of a defendant who
   did not organize, lead, manage, or supervise another participant, but who
   nevertheless exercised management responsibility over the property, assets,
   or activities of criminal organization.” § 3B1.1 cmt. n.2. The district court’s
   factual finding is plausible in the light of the record as a whole and does not
   give rise to a firm and definite conviction that a mistake has been committed.
   See Zuniga, 720 F.3d at 590. Consequently, the district court did not abuse
   its discretion by overruling Woods’s objection to the two-level enhancement.
   See id.
             AFFIRMED.




                                         4